In an action by a wife for. a separation on the grounds of cruelty and nonsupport, the plaintiff wife appeals from a judgment of the Supreme Court, Nassau County, entered July 6, 1959, after trial, dismissing the complaint, awarding custody of the two infant issue of the parties to the plaintiff and awarding her $25 a week for the support of the children, and granting certain visitation rights to the defendant husband. Judgment affirmed, without costs. No opinion. Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.